Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slide drive unit” claimed in Claim 12 and the “drive structure” claimed in Claim 16 must be shown or the feature(s) canceled from the claim(s).  Also, that element “330” is shown in the drawings yet not defined in the specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites "the pinion gears" in plural form, however, this lacks an antecedent basis. Claim 14 depends on claim 12. The pinion gear in singular form is defined in claim 13. Appropriate correction is required. 
In addition, Claim 14 recites "the second state" and " the third state", however, these lack an antecedent basis. Claim 14 depends on claims 1 and 12. The second and third state are defined in claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 10,686,971 by Yoo et al. in view of U.S. PG Pub. No. 2019/0116248 by Chen and further view of 2019/0302841 by Sun et al.

As to Claim 1, Yoo teaches an electronic device [Electronic device 100, see Figs. 1A and 1B], comprising:
a housing [Electronic device 100 includes a housing, see Figs. 1A and 1B]; 
a display [140] received in the housing and exposed through a portion of the housing [Display unit 140, see Figs. 1A and 1B and Col 5, Lines 34-46]; 
a slide portion [130] comprising an opening exposed to the outside and configured to slide with respect to the housing [Slide portion 130, see Figs. 1A and 1B and Col 5, Lines 34-46]; 
a camera module unit [110] disposed at the opening, configured to rotate within the opening, and to rotate in association with an operation of the slide portion [Camera module unit 110, see Figs. 1A and 1B and Col 5, Lines 34-46]; and 
a sliding motion controller [120] configured to implement a slide operation of the slide portion and a rotation operation of the camera module unit [Slide operation control unit 120, see Figs. 1A and 1B and Col 5, Lines 34-46], 
wherein the sliding motion controller [120] comprises: 
a rack gear rail [121] disposed in a sliding direction of the slide portion and configured to move together with the slide portion by a first length and having a gear [Gear portion formed at 
Yoo does not explicitly recite that the sliding motion controller comprises: a locking hook protruded from the other end of the rack gear rail so as to intersect a sliding direction of the rack gear rail; and a locking guide formed to correspond to a position of the locking hook and coupled to the locking hook.
In analogous art, Chen provides for a locking hook [1151, 1152, and 1153] protruded from the other end of the rack gear rail so as to intersect a sliding direction of the rack gear rail [Protrusions for different positions, see Fig. 2]; and a locking guide [115] formed to correspond to a position of the locking hook and coupled to the locking hook [see Fig. 2]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sliding motion controller of Yoo to include a locking hook protruded from the other end of the rack gear rail so as to intersect a sliding direction of the rack gear rail; and a locking guide formed to correspond to a position of the locking hook and coupled to the locking hook, as taught by Chen, in order to improve the screen-to-body ratio in smartphones [see Para 0003-0004 of Chen].
The combination of Yoo and Chen does not explicitly recite that the sliding motion controller comprises: a sliding plate coupled to the slide portion to slide together.
In analogous art, Sun provides for the sliding motion controller comprises: a sliding plate [2] coupled to the slide portion to slide together [Sliding seat 2, see Figs. 1 and 2 and Para 0033-0035]. 

As to Claim 2, the combination of Yoo, Chen and Sun teaches the electronic device of claim 1, wherein the slide portion comprises: 
a first state in which the camera module unit is positioned to overlap with the display [see 201 in Fig. 2A]; 
a second state from movement by a first length in a first direction toward an arbitrary edge of the display in the first state [see 203 in Fig. 2A]; and 
a third state from movement by a second length in the first direction in the second state [see 209 in Fig. 2A].
As to Claim 3, the combination of Yoo, Chen and Sun teaches the electronic device of claim 2, wherein, when the slide portion moves from the first state to the second state, the sliding plate, the rack gear rail, and the locking hook of the sliding motion controller move together, and the locking hook and the locking guide are coupled to each other to fix the rack gear rail [see Figs. 1A, 1B, 2A, and 2B].
As to Claim 4, the combination of Yoo, Chen and Sun teaches the electronic device of claim 3, wherein, when the slide portion moves from the second state to the third state, the sliding plate of the sliding motion controller moves and the camera module unit rotates [Camera module unit 110 rotates between two states] [see Figs. 1A, 1B, 2A, and 2B].
Claim 5, the combination of Yoo, Chen and Sun teaches the electronic device of claim 4, wherein the camera module unit faces a third direction in the first state [Camera module unit 110 faces forward in one state] and the second state, faces a fourth direction in the third state [Camera module unit 110 faces forward in one state], and rotates toward a fourth direction different from the third direction when switching from the second state to the third state [Camera module unit 110 changes direction] [see Figs. 1A, 1B, 2A, and 2B].
As to Claim 6, the combination of Yoo, Chen and Sun teaches the electronic device of claim 5, wherein the third direction [Front face of the camera module unit 110] and the fourth direction [Back face of the camera module unit 110] are opposite to each other [Front face and back face are in opposite direction, see Figs. 1A, 1B, 2A, and 2B].
As to Claim 7, the combination of Yoo, Chen and Sun teaches the electronic device of claim 2, wherein in the sliding plate, a first guide slit comprising a first section formed diagonally in a width direction of the rack gear rail and a second section formed in a longitudinal direction of the rack gear rail is formed, at the other end of the rack gear rail, a second guide slit is formed in a width direction of the rack gear rail, and in the locking hook, a first protrusion inserted into the first guide slit and the second guide slit to move is formed [see Fig. 2 of Chen].
As to Claim 8, the combination of Yoo, Chen and Sun teaches the electronic device of claim 7, wherein, when the slide portion moves from the third state to the second state, a second protrusion of the locking hook moves along the second section of the second guide slit and releases the locking hook from the locking guide [115] [see Fig. 2 of Chen].
Claim 9, the combination of Yoo, Chen and Sun teaches the electronic device of claim 8, wherein the locking guide [115] has a first inclined surface formed to gradually approach the rack gear rail in the first direction [see Fig. 2 of Chen].
As to Claim 10, the combination of Yoo, Chen and Sun teaches the electronic device of claim 9, wherein the locking guide [115] has a second inclined surface formed to gradually recede from the rack gear rail in the second direction and to have a steeper slope than that of an inclined surface of the first direction [see Fig. 2 of Chen].
As to Claim 11, the combination of Yoo, Chen and Sun teaches the electronic device of claim 9, wherein in an end potion of the first direction of the locking hook [1151] and an end potion of the second direction opposite to the first direction, an inclined surface is formed to correspond to an inclined surface of the locking guide [115] [see Fig. 2 of Chen].
As to Claim 12, the combination of Yoo, Chen and Sun teaches the electronic device of claim 1, further comprising a slide drive unit [120] configured to provide a driving force to an operation of the slide portion [Slide operation control unit 120, see Figs. 1A and 1B and Col 32, Lines 23-39].
As to Claim 13, the combination of Yoo, Chen and Sun teaches the electronic device of claim 12, wherein the camera module unit [110] comprises: 
a camera housing [110A] comprising at least one camera device [Camera module unit 110 including a housing 110A, see Figs. 1A and 1B and Col 5, Lines 34-46 of Yoo]; and 
a pinion gear [111] formed along a rotation axis of the camera housing and configured to engage with a gear of the rack gear rail [121] [The pinion gear 111 of the camera module unit 110 
As to Claim 14, the combination of Yoo, Chen and Sun teaches the electronic device of claim 12, wherein the sliding motion controller further comprises a push rod having one side fixed to the sliding plate and the other side connected to the camera module unit [see Figs. 1A, 1B, 2A, and 2B], wherein the camera module unit further comprises an extension portion protruded from the camera housing and formed in a shaft between the pinion gears and configured to receive a force in contact with the push rod to rotate in a rotation hole of the slide portion [see Figs. 1A, 1B, 2A, and 2B], and wherein the push rod pushes the camera module unit by a second length in a process of moving from the second state to the third state [see Figs. 1A, 1B, 2A, and 2B].
As to Claim 15, the combination of Yoo, Chen and Sun teaches the electronic device of claim 14, wherein the pinion gear rotates on the gear of the rack gear rail to rotate the camera module unit, when the push rod exerts a force on the extension portion [The pinion gear 111 of the camera module unit 110 is interlocked with the rack gear 121 of the slide operation control unit 120, see Figs. 1A and 1B and Col 6, Lines 26-40 of Yoo].

Claims 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 10,686,971 by Yoo et al. in view of U.S. PG Pub. No. 2019/0116248 by Chen.

As to Claim 16, Yoo teaches an electronic device, comprising:

wherein the first surface comprises a first side [Long side of one face] having a substantially quadrangular shape and extended in a third direction and having a first length and a second side [Short side of one face] extended in a fourth direction substantially perpendicular to the third direction and having a second length [see Figs. 1A and 1B] and 
wherein the second surface comprises a third side [Long side of the opposite face] having a quadrangular shape having an area smaller than that of the quadrangle and parallel to the first side and having the first length and a fourth side parallel to the second side [Short side of the opposite face] and having a third length smaller than the second length [see Figs. 1A and 1B]; 
a display [130] disposed inside the housing and visible through the first surface [Slide portion 130, see Figs. 1A and 1B and Col 5, Lines 34-46]; 
a camera structure [110] slidable in the fourth direction between a first position and a second position [Camera module unit 110 slidable between an upper position and a lower position, see Figs. 1A and 1B and Col 5, Lines 34-46], 
wherein the camera structure [110] comprises: 
a third surface [Front face of camera 110] forming a surface substantially extended to the second surface [see Figs. 1A and 1B], 
wherein the third surface comprises a fifth side substantially aligned with or adjacent to the first side, and a sixth side substantially in contact with or adjacent to the third side when viewed from above the second surface at the first position [see Figs. 1A and 1B]; 

wherein the first side is positioned between the third side and the fifth side at the second position when viewed from above the second surface [see Figs. 1A and 1B]; 
a drive structure [120] disposed inside the housing and configured to move the camera structure in the fourth direction [Slide operation control unit 120, see Figs. 1A and 1B and Col 32, Lines 23-39]; 
a first pinion gear [111] coupled to the camera structure while being rotatable along a first path in the fourth direction [The pinion gear 111 of the camera module unit 110 is interlocked with the rack gear 121 of the slide operation control unit 120, see Figs. 1A and 1B and Col 6, Lines 26-40]; 
a first rack gear [Gear portion formed at the upper end of 121] engaged with the first pinion gear while being extended along the first path [see Figs. 1A and 1B and Col 6, Lines 8-31]; 
a first shaft [121] coupled to or integrally formed with the first rack gear while being extended in the fourth direction [Non gear portion and the gear portion are integral, see Figs. 1A and 1B]; and
a first rail structure [121] coupled to the camera structure and configured to slidably receive the first shaft [Gear portion formed at the upper end of 121, see Figs. 1A and 1B and Col 6, Lines 8-31], 
Yoo does not explicitly recite a first hook member connected to the first shaft while being movable in the third direction with respect to the first shaft, wherein the first hook member 
In analogous art, Chen provides for a first hook member [1151, 1152, and 1153] connected to the first shaft while being movable in the third direction with respect to the first shaft [see Fig. 2], wherein the first hook member comprises a first structure protruded from an area of the first shaft in the third direction and a second structure protruded in the first direction or the second direction when viewed from the second surface [Protrusions for different positions, see Fig. 2]; and wherein the first rail structure comprises a first guide structure [115] configured to guide the second structure such that the first hook member first moves in the fourth direction and then moves in the third direction while the camera structure moves from the second position to the first position [see Fig. 2]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sliding motion controller of Yoo to include a first hook member connected to the first shaft while being movable in the third direction with respect to the first shaft, wherein the first hook member comprises a first structure protruded from an area of the first shaft in the third direction and a second structure protruded in the first direction or the second direction when viewed from the second surface; and wherein the first rail structure comprises a first guide structure configured to guide the second structure such that the first hook 
As to Claim 17, the combination of Yoo and Chen teaches the electronic device of claim 16, further comprising a first stopper [1151 of Chen] in contact with the first structure at the second position, wherein, while the camera structure moves from the second position to the first position, the first structure is first stopped by the first stopper while the first rail structure moves in the fourth direction, and the first structure moves in the third direction while the first rail structure further moves in the fourth direction [see Fig. 2 of Chen].
As to Claim 18, the combination of Yoo and Chen teaches the electronic device of claim 16, wherein the first hook [1151] member further comprises a third structure protruded in an opposite direction from the second structure [Protrusions for different positions, see Fig. 2], and wherein the first shaft contacts the first stopper [1151] while the camera structure further moves from the second position to the first position, and the first hook member comprises a second guide structure configured to guide the third structure so as to move in the third direction with respect to the first shaft [see Fig. 2].
As to Claim 19, the combination of Yoo and Chen teaches the electronic device of claim 18, wherein the first guide structure [115] comprises a first opening comprising a first portion extended in the fourth direction and a second portion extended in a direction forming an acute angle with the fourth direction, and the second structure moves within the first opening [see Fig. 2 of Chen].
Claim 20, the combination of Yoo and Chen teaches the electronic device of claim 19, wherein the second guide structure [115] comprises a second opening extended in the third direction, and the third structure moves within the second opening [see Fig. 2 of Chen].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646